NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  SYNOPSYS, INC.,
                     Appellant

                           v.

                  ATOPTECH, INC.,
                       Appellee
                ______________________

                 2016-1956, 2016-1957
                ______________________

   Appeals from the United States Patent and Trade-
mark Office, Patent Trial and Appeal Board in Nos.
IPR2014-01150, IPR2014-01159.
                ______________________

                Decided: April 24, 2017
                ______________________

   MATTHEW J. SILVEIRA, Jones Day, San Francisco, CA,
argued for appellant.    Also represented by KRISTA
SCHWARTZ; GREGORY A. CASTANIAS, Washington, DC;
DAVID B. COCHRAN, JOSEPH M. SAUER, Cleveland, OH;
JOSHUA R. NIGHTINGALE, Pittsburgh, PA.

    PHILIP WILLIAM MARSH, Arnold & Porter, LLP, Palo
Alto, CA, argued for appellee. Also represented by PAUL
ALEXANDER; SEAN MICHAEL CALLAGY, WILLOW WHITE
NOONAN, San Francisco, CA.
2                           SYNOPSYS, INC.   v. ATOPTECH, INC.



                 ______________________

    Before LOURIE, MOORE, and HUGHES, Circuit Judges.
MOORE, Circuit Judge.
    The present appeal arises from an inter partes review
(“IPR”) involving ATopTech, Inc. (“ATopTech”) and Syn-
opsys, Inc. (“Synopsys”). ATopTech petitioned for IPR of
independent claims 1 and 32 of Synopsys’ U.S. Patent No.
6,567,967 (the “’967 patent”). The Patent Trial and Ap-
peal Board (the “Board”) instituted IPR and held that
claim 1 would have been obvious in light of the combina-
tion of Carol A. Fields, Creating Hierarchy in HDL-Based
High Density FGPA [sic] Design, Euro-DAC ’95, 594–99
(Sep. 18–22, 1995) (“Fields”) and Hsiao-Pin Su, et al.,
Performance-Driven Soft-Macro Clustering and Placement
by Preserving HDL Design Hierarchy, Proceedings, 1998
International Symposium on Physical Design: ISPD-98,
12–17 (April 8, 1998) (“Su”). 1 The Board also found that
Su anticipated claim 32. Synopsys appeals to our court.
Because the Board’s decision is not supported by substan-
tial evidence, we reverse.
                       BACKGROUND
   The ’967 patent discloses a method for designing the
layout of a large integrated circuit. There are two types of
components relevant to this appeal—hard blocks and soft
blocks (sometimes referred to as hard or soft “macros”). A
hard block has predefined physical characteristics, such
as shape, size, layout, and timing. ’967 patent at 5:58–60.
A soft block has an arbitrary shape, and its size is deter-



    1 The Board also held that dependent claims 4, 8, 9,
12, 16, and 19–22 would have been obvious in light of the
combination of Fields and Su. The challenged dependent
claims rise or fall with independent claim 1.
SYNOPSYS, INC.   v. ATOPTECH, INC.                         3



mined by the number and size of smaller cells within it.
Id. at 6:58–60.
    The claimed method aims to improve circuit perfor-
mance by splitting large components into smaller sub-
components that can be designed individually, then
optimizing the connections between sub-components. Id.
at 2:44–49. One disclosed method is to remove levels of
hierarchy in a logic tree. The bottom level of a tree is
referred to as the “leaf level.” Id. at 6:38. “Atomic blocks”
sit above the leaf level. Id. at 6:35–39.
   Claim 1 requires “flattening each of said plurality of
hierarchically arranged branches by eliminating superflu-
ous levels of hierarchy above said atomic blocks.” The
Board held that it was “persuaded based on the figures
and accompanying text in both references, that one of
ordinary skill in the art would have understood Fields
and Su to teach or suggest the elimination of a level of
hierarchy above the atomic blocks.” J.A. 22. Claim 32
requires “determining optimal placement of each of the
hard blocks, if any, within the predefined area.” The
Board found that Su expressly disclosed this limitation.
J.A. 27. Synopsys appeals. We have jurisdiction pursu-
ant to 28 U.S.C. § 1295(a)(4)(A).
                          DISCUSSION
    We review the Board’s legal conclusions de novo and
its factual findings for substantial evidence. Meiresonne
v. Google, Inc., 849 F.3d 1379, 1382 (Fed. Cir. 2017).
Anticipation is a question of fact we review for substantial
evidence. REG Synthetic Fuels, LLC v. Neste Oil Oyj, 841
F.3d 954, 958 (Fed. Cir. 2016). Obviousness is a question
of law based on underlying findings of fact. Apple Inc v.
Samsung Elecs. Co., 839 F.3d 1034, 1047 (Fed. Cir. 2016).
                          A. Claim 1
   The Board concluded that “we are persuaded based on
the figures and accompanying text in both references, that
4                           SYNOPSYS, INC.   v. ATOPTECH, INC.



one of ordinary skill in the art would have understood
Fields and Su to teach or suggest the elimination of a
level of hierarchy above the atomic blocks.” J.A. 22. This
determination is not supported by substantial evidence.
   Fields discloses a method for organizing the hierar-
chical design structure of a FPGA. Figure 1 illustrates an
example hierarchy:




J.A. 1013. Fields teaches that blocks R0 and X0 contain a
large number of nested blocks, so both should be divided
into smaller groupings. It describes a reallocation process
where R0 is transformed into four blocks R1–R4, and X0
is transformed into blocks X1 and X2. The nested blocks
are divided among the new blocks. Figure 4 illustrates
the resulting hierarchy:
SYNOPSYS, INC.   v. ATOPTECH, INC.                        5




J.A. 1015.
   Fields does not provide substantial evidence to support
the Board’s determination that Fields taught or suggested
eliminating a superfluous level of hierarchy. ATopTech
argues the removal of R0 and X0 discloses “flattening
each of said plurality of hierarchically arranged branches
by eliminating superfluous levels of hierarchy above said
atomic blocks.” Appellee’s Br. 32–34. Not only does
Fields fail to teach “flattening” and “eliminating superflu-
ous levels of hierarchy,” it teaches expanding the level
ATopTech contends is removed. Fields teaches that
blocks R0 and X0 are transformed into six new blocks:
R1–R4, X1, and X2. The six new blocks remain on the
same hierarchical level as the two original blocks. No
levels are eliminated. Fields even teaches that a flatter
design would be “difficult or impossible to route.” J.A.
1013.
    Su discloses a method for organizing soft macros on a
circuit board. The Board cited two figures from the refer-
ence (Figures 2(b) and 3(a), reproduced below) as disclos-
ing the elimination of superfluous levels:
6                           SYNOPSYS, INC.   v. ATOPTECH, INC.




       Figure 2(b)                  Figure 3(a)


J.A. 1019, 1021. The Board reasoned that “[i]n Figure
2(b) of Su, the two hard macros HM1 and HM2 are first
shown at two different levels of the structural tree of the
design, and then are depicted after soft macro formation
[in Figure 3(a)] in the same layout plane, where each hard
macro is assigned into its corresponding region.” J.A. 22
(internal quotations omitted).
    The cited disclosures from Su do not provide substan-
tial evidence to support the Board’s determination that Su
teaches or suggests elimination of a level of hierarchy
above the atomic blocks. Su provides no indication that
Figure 3(a) illustrates the hard macro layout of the tree
disclosed in Figure 2(b), nor does the Board articulate
any. See J.A. 21–22. Su describes Figure 2(b) as “an
example.” J.A. 1019. When it later describes Figure 3(a),
it does not refer to the prior example or structural tree
illustrated in Figure 2(b). The figures themselves appear
to be unrelated. Figure 2(b) only contains two hard
macros (HM1 and HM2), while Figure 3(a) contains five
SYNOPSYS, INC.   v. ATOPTECH, INC.                         7



(HM1–5). There is no teaching that any superfluous
levels are removed from Figure 2(b), nor is there any
teaching that the disclosed tree structure is flattened.
    Moreover, even if Su disclosed the elimination of hier-
archical branch HM2, it still would not disclose the “flat-
tening” required by claim 1. Claim 1 requires eliminating
“superfluous levels of hierarchy above said atomic blocks.”
The claim requires atomic blocks to be “one or more
hierarchy levels above the bottom” of a hierarchical tree.
Because HM2 is located at the bottom level of the tree, it
is not an atomic block. The atomic blocks must be at least
one level higher. Therefore, it does not disclose eliminat-
ing levels of hierarchy above the atomic level.
    Neither Fields nor Su nor the combination of both dis-
closes or suggests flattening or eliminating a level of
hierarchy. We reverse the Board’s conclusion that claim 1
of the ’967 patent would have been obvious in light of
Fields and Su.
                         B. Claim 32
    Claim 32 requires “determining optimal placement of
each of the hard blocks.” The Board found that Su ex-
pressly disclosed this limitation. It reasoned that Su
teaches using a commercial floorplanner to place hard
blocks, and Su teaches that its overall layout determina-
tion method is “performance-driven,” so therefore Su
teaches optimal placement of hard blocks. See J.A. 27.
This finding is not supported by substantial evidence.
    Su is focused entirely on the placement of soft blocks.
This is reflected in its title (“Performance-Driven Soft-
Macro Clustering . . . ), abstract (referencing “soft-macros”
three times in three sentences), conclusion (“We have
presented a performance-driven soft-macro cluster-
ing . . . ), and analysis throughout. Su discloses a method
for creating and arranging soft blocks and testing chip
performance based on the chosen soft-block layout. It
8                            SYNOPSYS, INC.   v. ATOPTECH, INC.



teaches a specific algorithm for determining the optimal
size of a soft block, and it teaches a series of equations for
determining the location of each soft block. It then de-
scribes the results of testing “without/with our proposed
soft-macro clustering and placement method.” J.A. 1022.
    Su discloses very little about the placement of hard
blocks. It only refers to hard blocks in teaching that “we
use a commercial floorplanner to perform macro floor-
planning to determine the locations of hard macros . . . .”
and that “each hard-macro is assigned into its correspond-
ing region according to the floorplanning result.” J.A.
1019–20. ATopTech’s expert, Dr. Ghiasi, testified that a
skilled artisan would understand these teachings to
disclose “determining optimal placement” of hard blocks
because floorplanning is the process of determining the
optimal placement of components in a circuit. The Board
cited Dr. Ghiasi’s testimony and found that “[o]ptimal
hard block placement is consistent with the explicitly
stated goals of Su’s methodology.” J.A. 27.
    The Board’s finding, that Su expressly discloses opti-
mal hard block placement, is not supported by substantial
evidence. Although Su discloses determining the optimal
placement of soft blocks, it never discloses determining
the optimal placement of hard blocks. The Board cites
three disclosures where Su purportedly discloses optimal
placement of hard blocks. See J.A. 27. Each of these
disclosures, however, is limited to optimal placement of
soft blocks. Su’s title is “Performance-Driven Soft-Macro
Clustering and Placement by Preserving HDL Design
Hierarchy.” J.A. 1018 (emphasis added). Its abstract
teaches “a performance-driven soft-macro clustering and
placement method with preserves HDL design hierarchy
to guide the soft-macro placement process.” Id. (emphasis
added). The “effectiveness of the proposed method” refers
to “a soft-macro clustering and placement technique.” Id.
(emphasis added). Finally, the Board’s reference to the
“quality of soft macro placement” says nothing about the
SYNOPSYS, INC.   v. ATOPTECH, INC.                         9



placement of hard blocks. Every reference in Su to im-
proved performance attributes that improved performance
to its placement of soft blocks. We fail to see how a disclo-
sure which repeatedly touts the value of optimizing the
placement of soft blocks expressly discloses the claimed
“optimal placement” of hard blocks.
    ATopTech argues that because Su teaches a “perfor-
mance-driven” method, the commercial floorplanner used
to place hard blocks must place those blocks in their
optimal location. This argument is inconsistent with the
Board’s findings. The Board found that although Su
expressly anticipated claim 32, it did not inherently
anticipate the claim. J.A. 27 n.2. This distinction is fatal
to ATopTech’s argument. A reference inherently antici-
pates a limitation only when it “must necessarily include
the unstated limitation.” King Pharm., Inc. v. Eon Labs,
Inc., 616 F.3d 1267, 1274 (Fed. Cir. 2010) (emphasis in
original).
    We reverse the Board’s finding that Su anticipates
claim 32 of the ’967 patent.
                          CONCLUSION
   The Board’s decision that claims 1, 4, 8, 9, 12, 16, and
19–22 would have been obvious in light of Fields and Su
and that Su anticipates claim 32 is reversed.
                         REVERSED
                             COSTS
    Costs to Synopsys.